DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/28/2019.  Claims 1-8 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 10/2/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 10,862,703) (hereinafter “Ogawa”) in view of Ooyoshi et al. (US 5,848,058) (hereinafter “Ooyoshi”).
Regarding claim 1, in accordance with Ogawa reference entirety, Ogawa discloses a relay apparatus (Fig. 1; 1 or Fig. 3 or Fig. 4 and description begin in Abstract and thereinafter) that relays a frame between a plurality of communication lines (Fig. 3; 54), the relay apparatus comprising: 
a relay execution module (Fig. 3; 52 or Fig. 4) configured to execute either (i) transmitting a received frame, which is received from a communication line, to a different communication line or (ii) discarding the received frame as a discarded frame, ol. 11 lines 19-42: “Upon receiving the Ethernet frame from the switch device 101B or the in-vehicle communication device 111 via the communication port 54, the L2 relay unit 24 checks whether or not the receiver Ethernet frame is a filtering target on the basis of the specifying information in the filter table FTA.  When the received Ethernet frame is a filtering target, the L2 relay unit 24 performs a process of content indicated by the corresponding processing information … When the unauthorized data is included in the payload in the received Ethernet frame, the L2 relay unit 24 discards the Ethernet frame. On the other hand, the L2 relay unit 24 performs the switching process of the layer 2 on the Ethernet frame when the unauthorized data is not included in the payload in the received Ethernet frame.”  Performing the switching process is corresponding to the claimed “transmitting a received frame;” Performing a process of content to include discarding the frame is corresponding to the claimed “discarding the received frame;” and disclosed “specifying information in the filter table FTA” is corresponding to the claimed “a preset filing rule”); and 
It appears that Ogawa fails to explicitly disclose the claimed limitation of “amodule discards the received frame as the discarded frame.”  However, such limitation lacks thereof from Ogawa is well-known in the art and taught by Ooyoshi.
In an analogous art in the same field of endeavor, Ooyoshi teaches a frame relay switching node comprising, among other things, the claimed limitation of “a discard storage module connected with a discard recording storage, the discard storage module being configured to store discard information indicating information on the discarded frame in the discard recording storage in response to that the relay execution module discards the received frame as the discarded frame” (Ooyoshi; Fig. 1; 503&504&505 and col. 6, line 16 to col. 7, line 47 and therein after, it is disclosed the discarded frames detection section 503; information concerning frames collected with the collection section 504; and storage section 505 stores the information notified to it from the collection section 504.  In addition, col. 5, lines 60-67, it is disclosed in verbatim that “the frame relay switching node 502 is equipped with a discarded frames detection section 503 for detecting frames discarded within the frame relay network, a collection section 504 for performing collection of information concerning only those frames detected with this discarded frames detection section 503, and a storage section 505 for storing information concerning the frames collected with this collection section 504.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ooyoshi’s discarded detection section 503, a collection section 504, and a storage section 505 into Ogawa’s relay apparatus to arrive the claimed invention.  A motivation for doing so would be to overcome the prior Ooyoshi; col. 2, lines 5-10 and thereinafter).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Ogawa in view of Ooyoshi also discloses wherein the discard storage module (Ooyoshi; Fig. 1; 503&504&505) is further configured to store, as the discard information, at least one of data elements that include (i) a reception port indicating a port that receives a frame, (ii) a discard factor, and (iii) a time stamp indicating information regarding a time when the received frame is discarded or a time when the discard information is generated (Ooyoshi; discard factors are discussed in the Abstract and thereinafter.  In addition, col. 6, lines 29-31 and thereinafter, Ooyoshi also discloses “Information concerning frames collected with the collection section 504 includes … the time of frame discarding.”  On the other hand; Ogawa; col. 11, lines 6-12 and thereinafter:  “the specifying information is, for example, information specifying an Ethernet frame of a filtering target … a transmission destination port number, a transmission source port number, and the like.” 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ooyoshi’s discarded detection section 503, a collection section 504, and a storage section 505 into Ogawa’s relay apparatus to arrive the claimed invention for the same rationale as discussed above.
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Ogawa in view of Ooyoshi also discloses a number storage module connected with a number recording storage, the number storage module being It is noted that this claimed limitation is disclosed as the recording storage 25 in para [0075] and thereinafter.  Thus, Ooyoshi; Fig. 1; 503&504&505 and col. 6, line 16 to col. 7, line 47 and therein after, it is disclosed the discarded frames detection section 503; information concerning frames collected with the collection section 504; and storage section 505 stores the information notified to it from the collection section 504.  It is therefore equated to correspond to the instant claimed limitation). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ooyoshi’s discarded detection section 503, a collection section 504, and a storage section 505 into Ogawa’s relay apparatus to arrive the claimed invention for the same rationale as discussed above.
 Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Ogawa in view of Ooyoshi also discloses wherein the discard storage module is further configured to store, as the discard information, header information including at least one of headers that include an Ethernet (registered trademark) header, a VLANTag, an IP header, a TCP header, and a UDP header (Ooyoshi; col. 7, lines 16-47; it is disclosed “ discarded frames detection section 503 detects frames that have been discarded within the frame relay network, the collection section 504 collects information only concerning discarded frames. Then, the collection Section 504 notifies the storage section 505 of the collected information.”  On the other hand; Ogawa, col. 9, lines 19-23: “The switch device 101 and the in-vehicle communication device 111 communicate with each other using an Ethernet cable. Information is exchanged between the switch device 101 and the in-vehicle communication device 111, for example, using an Ethernet frame conforming to IEEE 802.3.”  It is inherent that the Ethernet frame has header, VLANTag, IP header, TCP header, and UDP header in a manner as claimed.).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ooyoshi’s discarded detection section 503, a collection section 504, and a storage section 505 into Ogawa’s relay apparatus to arrive the claimed invention for the same rationale as discussed above.
 Regarding claim 8, in accordance with Ogawa reference entirety, Ogawa discloses a relay apparatus (Fig. 1; 1) that relays a frame between a plurality of communication lines (111B-111E), the relay apparatus (Fig. 1; 1) comprising: one or more control circuits  (col. 18,k lines 31-39: “ Each of the devices in the in-vehicle communication system includes a computer, and an operation processing unit such as a CPU in the computer reads a program including some or all of steps in the following sequence diagram or flowchart from a memory (not illustrated) and executes the program. Each of the programs of the plurality of devices can be installed from the outside. Each of the programs of the plurality of devices is distributed in a state in which it is stored in a recording medium”, the one or more control circuits being configured to execute either 
or (ii) discarding the received frame as a discarded frame, according to a preset filtering rule (col. 11 lines 19-42: “Upon receiving the Ethernet frame from the switch device 101B or the in-vehicle communication device 111 via the communication port 54, the L2 relay unit 24 checks whether or not the receiver Ethernet frame is a filtering target on the basis of the specifying information in the filter table FTA.  When the received Ethernet frame is a filtering target, the L2 relay unit 24 performs a process of content indicated by the corresponding processing information … When the unauthorized data is included in the payload in the received Ethernet frame, the L2 relay unit 24 discards the Ethernet frame. On the other hand, the L2 relay unit 24 performs the switching process of the layer 2 on the Ethernet frame when the unauthorized data is not included in the payload in the received Ethernet frame.”  Performing the switching process is corresponding to the claimed “transmitting a received frame;” Performing a process of content to include discarding the frame is corresponding to the claimed “discarding the received frame;” and disclosed “specifying information in the filter table FTA” is corresponding to the claimed “a preset filing rule”) , and .
It appears that Ogawa fails to explicitly disclose the claimed limitation of “amodule discards the received frame as the discarded frame.”  However, such limitation lacks thereof from Ogawa is well-known in the art and taught by Ooyoshi.
In an analogous art in the same field of endeavor, Ooyoshi teaches a frame relay switching node comprising, among other things, the claimed limitation of “a discard storage module connected with a discard recording storage, the discard storage module being configured to store discard information indicating information on the discarded frame in the discard recording storage in response to that the relay execution module discards the received frame as the discarded frame” (Ooyoshi; Fig. 1; 503&504&505 and col. 6, line 16 to col. 7, line 47 and therein after, it is disclosed the discarded frames detection section 503; information concerning frames collected with the collection section 504; and storage section 505 stores the information notified to it from the collection section 504.  In addition, col. 5, lines 60-67, it is disclosed in verbatim that “the frame relay switching node 502 is equipped with a discarded frames detection section 503 for detecting frames discarded within the frame relay network, a collection section 504 for performing collection of information concerning only those frames detected with this discarded frames detection section 503, and a storage section 505 for storing information concerning the frames collected with this collection section 504.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ooyoshi’s discarded detection section 503, a collection section 504, and a storage section 505 into Ogawa’s relay apparatus to arrive the claimed invention.  A motivation for doing so would be to overcome the prior Ooyoshi; col. 2, lines 5-10 and thereinafter).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limits with novel and unobvious limitations of “a discard transmission module connected with the discard recording storage, the discard transmission module being configured to transmit, upon receiving a preset external command, the discard information stored in the discard recording storage to a preset external instrument,” as recited in claim 5; “wherein: the discard transmission module is further configured to generate a generated frame whose data format is at least Ethernet, or IP, or UDP, the generated frame including information specifying the external instrument in a header portion and the discard information in an actual data portion; and the discard transmission module is further configured to transmit the generated frame to the external instrument according to the header portion,” as recited in claim 6; and “a storage determination module connected with a stored information recording storage that stores stored information indicating whether the discarded frame is a storage target frame whose discard information is to be stored in the discard recording storage by describing settings of whether or not to store the discard information of the discarded frame in the discard recording storage with respect to each filtering rule or each reception port, the storage determination module being configured to determine whether the received frame is the storage target frame in response to that the relay execution module discards the received frame;  and a storage execution module connected with the discard recording storage, the storage execution module being configured to store the discard information in the discard recording storage in response to that the discarded frame is determined to be the storage target frame,” as recited in claim 7, structurally and functionally interconnected in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuboi (US 10,447,384).
Ochiai et al. (US 9,955,342).
Kawasaki et al. (US 2018/0183816).
Yamakoshi et al. (US 9,725,088).
Janardhanan (US 2016/0087916).
Otsuka et al. (US 2015/0358351).
Matsuo et al. (US 7,787,479).
Kikkawa et al. (US 6,996,113).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 5, 2021